Citation Nr: 1330476	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  08-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran had active service from July 2002 to July 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In November 2011, the Board denied the Veteran's claim.  That decision was appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2013 Memorandum Decision, the Court vacated the Board's decision with respect to this claim, and remanded it to the Board for further development and readjudication in compliance with the directives specified. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court vacated the Board's 2011 decision because the Board had not considered current VA treatment records that were constructively part of the record at the time of the Board's decision.  These records were dated in 2010, and are now associated with the file, but as they suggest on-going psychiatric treatment, further development to obtain up to date records of treatment should be undertaken.  

The record also shows that the Veteran last underwent a VA examination in March 2010, over three years ago.  In light of evidence indicating a possible worsening of symptoms, (the aforementioned treatment records) and the remoteness of the last examination report, a current VA examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional and relevant VA treatment records dated from October 2010 to the present.  The RO must also ask the Veteran to identify all sources of private psychiatric treatment.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  All records developed should be associated with the claims file, physically or electronically.   

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his anxiety disorder.  

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner, should be conducted in conjunction with the examination.  

3.  Thereafter, the RO/AMC should review the evidence obtained and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


